Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2007 Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware 87-0273300 (State of incorporation or organization) (I.R.S. Employer Identification No.) 525 Lincoln Drive 5 Greentree Center, Suite 117 Marlton, New Jersey 08053 (Address of principal executive offices, including zip code) (856) 552-4204 (Registrants telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (see definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act). (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of April 16, 2007, there were outstanding 14,385,286 shares of the registrants common stock. EMTEC, INC. FORM 10-Q FOR THE QUARTER ENDED FEBRUARY 28, 2007 Table of Contents PART I  FINANCIAL INFORMATION Item 1  Financial Statements Consolidated Balance Sheets February 28, 2007 (Unaudited) and August 31, 2006 1 Consolidated Statements of Operations Three and Six months ended February 28, 2007 (Unaudited) and 2006 (Unaudited) 2 Consolidated Statements of Cash Flows Three and Six months ended February 28, 2007 (Unaudited) and 2006 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2  Managements Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3  Quantitative and Qualitative Information About Market Risk 31 Item 4  Controls and Procedures 32 PART II  OTHER INFORMATION Item 1A  Risk Factors 33 Item 4  Submission of Matters to a Vote by Securities Holders 34 Item 6  Exhibits 35 SIGNATURES 36 PART I  FINANCIAL INFORMATION Item 1. Financial Statements EMTEC, INC. CONSOLIDATED BALANCE SHEETS February 28, 2007 (Unaudited) August 31, 2006 Assets Current Assets Cash and cash equivalents $ 1,117,341 $ 917,683 Receivables: Trade, less allowance for doubtful accounts 25,947,723 27,424,737 Others 1,729,225 2,478,004 Inventories, net 1,988,251 1,295,364 Prepaid expenses 567,113 681,831 Deferred tax asset - current 782,909 636,183 Total current assets 32,132,562 33,433,802 Property and equipment, net 1,493,623 1,316,089 Customer relationships, net 7,722,952 8,013,127 Goodwill 9,014,055 9,014,055 Restricted cash 150,000 150,000 Other assets 474,638 97,751 Total assets $ 50,987,830 $ 52,024,824 Liabilities and Stockholders' Equity Current Liabilities Line of credit $ 8,387,056 $ 881,459 Accounts payable - trade 18,887,842 23,355,126 Accounts payable - related party 337,500 254,166 Current portion of long term debt - related party 1,151,283 719,356 Income taxes payable 70,465 85,732 Accrued liabilities 2,684,814 3,443,829 Due to former stockholders 631,415 631,415 Customer deposits 55,885 693,383 Deferred revenue 984,214 1,069,020 Total current liabilities 33,190,474 31,133,486 Accrued severance - 272,332 Deferred tax liability 1,179,615 2,785,606 Long term debt - related party 3,547,774 2,290,862 Total liabilities 37,917,863 36,482,286 Stockholders' Equity Common stock $0.01 par value; 25,000,000 shares authorized; 17,249,875 shares issued and 14,385,286 outstanding at February 28, 2007 and August 31, 2006 172,499 172,499 Additional paid-in capital 20,111,821 19,921,699 Retained earnings (Accumulated deficit) (1,618,306 ) 1,044,387 18,666,014 21,138,585 Less: treasury stock, at cost, 2,864,589 shares (5,596,047 ) (5,596,047 ) Total stockholders' equity 13,069,967 15,542,538 Total liabilities and stockholders' equity $ 50,987,830 $ 52,024,824 The accompanying notes are integral parts of these consolidated financial statements. 1 EMTEC, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six months ended February 28, February 28, Revenues $ 41,154,373 $ 41,419,415 $ 106,093,516 $ 126,200,100 Cost of revenues 36,802,405 36,297,550 95,682,901 112,856,068 Gross profit 4,351,968 5,121,865 10,410,615 13,344,032 Operating expenses: Selling, general, and administrative expenses 5,755,872 4,878,597 11,102,828 11,802,382 Management fee  related party 58,334 87,501 145,834 175,001 Amended employment agreements and management agreement charges 2,329,800 - 2,329,800 - Rent expense  related party 89,325 88,933 178,650 177,087 Depreciation and amortization 291,485 224,967 550,736 438,471 Total operating expenses 8,524,816 5,279,998 14,307,848 12,592,941 Operating (loss) income (4,172,848 ) (158,133 ) (3,897,233 ) 751,091 Other expense (income): Interest income  other (16,965 ) (14,743 ) (57,915 ) (24,067 ) Interest expense 354,880 337,530 563,598 593,765 Other (163 ) (753 ) (413 ) (28,316 ) (Loss) income before income taxes (4,510,600 ) (480,167 ) (4,402,503 ) 209,709 Provision for income taxes (benefit) (1,814,856 ) (91,631 ) (1,739,810 ) 182,205 Net (loss) income $ (2,695,744 ) $ (388,536 ) $ (2,662,693 ) $ 27,504 Net loss per common share Basic and diluted $ (0.19 ) $ (0.03 ) $ (0.19 ) $ 0.00 Weighted Average Shares Outstanding Basic 14,385,286 14,381,286 14,385,286 15,039,273 Diluted 14,385,286 14,381,286 14,385,286 15,065,753 The accompanying notes are integral parts of these consolidated financial statements. 2 EMTEC, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended February 28, Cash Flows From Operating Activities Net (loss) income $ (2,662,693 ) $ 27,504 Adjustments to Reconcile Net (Loss) Income to Net Cash Provided By Operating Activities Depreciation and amortization 550,736 438,471 Deferred income tax (benefit) expense (1,752,717 ) (26,346 ) Stock based compensation 190,122 - Put option valuation - (11,500 ) Changes In Operating Assets and Liabilities Receivables 2,225,793 9,431,424 Inventories (692,887 ) 962,057 Prepaid expenses and other assets (262,169 ) 47,900 Accounts payable (4,383,950 ) (7,461,011 ) Customer deposits (637,498 ) (1,031,541 ) Income taxes payable (15,267 ) (828,659 ) Accrued liabilities (759,015 ) (1,022,906 ) Deferred compensation (272,332 ) (51,947 ) Deferred revenue (84,806 ) (42,670 ) Net Cash Provided by (Used In) Operating Activities ) Cash Flows From Investing Activities Purchases of property and equipment (438,095 ) (426,311 ) Acquisition of businesses, net of cash acquired - (39,445 ) Net Cash Provided By (Used In) Investing Activities ) ) Cash Flows From Financing Activities Net increase in line of credit 7,505,597 (367,135 ) Proceeds from issuance of common stock - 11,936 Decrease in restricted cash - 5,500,000 Purchase of treasury stock - (5,596,047 ) New promissory notes 2,329,800 - Repayment of debt (640,961 ) (214,627 ) Net Cash Provided By (Used In) Financing Activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Beginning Cash and Cash Equivalents 917,683 1,021,237 Ending Cash and Cash Equivalents $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Income taxes $ 35,349 $ 1,129,349 Interest $ 372,414 $ 322,918 The accompanying notes are integral parts of these consolidated financial statements. 3 EMTEC, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included in the accompanying condensed consolidated financial statements. Quarterly results are not necessarily indicative of results for the full year. For further information, refer to the annual financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended August 31, 2006. 2. General Description of Business Emtec, Inc. is an information technology company, providing consulting, services and products to commercial, federal, education, state and local verticals. The Companys areas of specific practices include communications, data management, enterprise computing, managed services, storage and data center planning and development. The Companys client base is comprised of departments of the United States Federal Government, U.S. state and local governments, schools and commercial businesses throughout the United States. The most significant portion of the Companys revenue is derived from activities as a reseller of Information Technology (IT) products, such as workstations, servers, microcomputers, and application software and networking and communications equipment. The Company considers all of its operating activity to be generated from a single operating segment. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Emtec, Inc. a New Jersey Corporation (Emtec NJ), Emtec Viasub LLC (Emtec LLC), and Emtec Viasubs wholly owned subsidiary Westwood Computer Corporation (Westwood) and Emtec Global Services LLC (EGS). Significant intercompany account balances and transactions have been eliminated in consolidation. Reclassifications Certain reclassifications have been made to prior years balances in order to conform to current presentations. Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date 4 of financial statements and the reported amounts of revenues and expenses during the reporting period, including, but not limited to, receivable valuations, impairment of goodwill and other long lived assets, and income taxes.
